         Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 1 of 23



 1   WO
 2
 3
 4
 5                          IN THE UNITED STATES DISTRICT COURT
 6                                   FOR THE DISTRICT OF ARIZONA
 7
 8       Center for Biological Diversity, et al.,       No. CV-17-00163-TUC-CKJ
 9                     Plaintiffs,                      ORDER
10       v.
11       Alejandro Mayorkas,1 et al.,
12                     Defendants.
13
14
15             Before the Court are Plaintiffs’ Motion for Summary Judgment (Doc. 63) and
16   Defendants’ Cross-Motion for Summary Judgment (Doc. 69). For the reasons that follow,
17   Plaintiffs’ motion for summary judgment is GRANTED IN PART AND DENIED IN
18   PART, and Defendants’ cross-motion for summary judgment is GRANTED IN PART
19   AND DENIED IN PART. The Court finds that Defendants violated NEPA but did not
20   violate the ESA. Plaintiffs’ request for injunctive relief is DENIED.
21                                           BACKGROUND
22             In 1989, President George H.W. Bush created six regional joint task forces, named
23   Joint Task Force-Six (the “Task Force”), to coordinate anti-drug efforts between the
24   military and local law enforcement agencies and to provide military reinforcements to
25   those agencies for anti-drug efforts. Sean J. Kealy, Reexamining the Posse Comitatus Act:
26   Toward A Right to Civil Law Enforcement, 21 Yale L. & Pol'y Rev. 383, 419 (2003). The
27
     1
      At the time of the original complaint, John F. Kelly was the Secretary of DHS. (Doc. 1 at
28   10) Since February 1, 2021, Alejandro Mayorkas has been the Secretary. U.S. Department
     of Homeland Security, http://www.dhs.gov/secretary (last visited Aug. 19, 2021).
         Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 2 of 23



 1   Task Force provides operational, engineering, and general support to law enforcement
 2   agencies that conduct operations at United States borders when the agencies request such
 3   support. (Doc. 70 at 16) The support comes in the form of the design and construction of
 4   buildings, training facilities, roads, fences, and lighting; the manning of ground patrols and
 5   listening and observation posts; and the processing and analysis of data. Id. The Task
 6   Force has always been classified as a military command unit under the United States
 7   Department of Defense. Id.
 8            In 1994, the Department of Defense and the United States Immigration and
 9   Naturalization Service (“INS”) prepared a final programmatic environmental impact
10   statement to comply with the National Environmental Policy Act (“NEPA”), 42 U.S.C.
11   § 4321 et seq.       A.R. at 1, 15.2 The impact statement addressed the cumulative
12   environmental effects of past and reasonably foreseeable Task Force activity for numerous
13   law enforcement agencies along a 50-mile-wide border corridor in Texas, New Mexico,
14   Arizona, and California. Id. at 15. At the time, INS—through its Border Patrol
15   component—had been the primary beneficiary of Task Force activity and elected to be the
16   lead agency for the preparation of the statement. Id. at 3. The statement described general
17   Task Force projects and discussed the types of expected environmental impacts from the
18   continuation of border-enforcement activity. Id. at 15.
19            In 2001, the Departments of Justice and Defense prepared a final supplemental
20   programmatic environmental impact statement. Id. at 268. While maintaining a
21   programmatic approach, the supplemental statement had a narrower focus than its
22   predecessor and only addressed activity that supported INS projects from 1994 to 2001.
23   Id. at 297; 389. The statement’s focus was narrowed because the agencies felt that the
24   document’s scope was overly broad, which caused confusion among the public. Id. at 389.
25   In addition to discussing past Task Force activity, the statement also presented the
26   anticipated level of activity for a five-year period, dating from 2000 to 2005. Id. at 297.
27             In 2017, the Center for Biological Diversity (the “Center”), a non-profit
28
     2
         The Administrative Record in this case is abbreviated as “A.R.”.

                                                  -2-
         Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 3 of 23



 1   environmental organization, and United States Congressman Raul Grijalva, filed suit in
 2   this Court alleging, inter alia, that the Department of Homeland Security (the
 3   “Department”)3 and its agency component, Customs and Border Protection, violated NEPA
 4   by failing to update their programmatic environmental analysis for border-enforcement
 5   activity4 since 2001. (Doc. 14 at 2) Plaintiffs also alleged that Defendants failed to consult
 6   with the United States Fish and Wildlife Service (“FWS”) concerning the impacts of
 7   border-enforcement activity on threatened or endangered species in violation of Section
 8   7(a)(2) of the Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et seq. Id.
 9           In March 2019, the Department officially withdrew from programmatic and
10   supplemental programmatic environmental impact statements. A.R. at 8832. Prior to the
11   parties’ filing of summary judgment motions, Defendants expanded the Administrative
12   Record to include 95 individual documents covering approximately 9,000 pages in length.
13   Doc. 49 at 29. Defendants also supplemented the Administrative Record on multiple
14   occasions throughout the litigation and submitted four declarations from their
15   Environmental Planning and Historic Preservation Program Manager, which explained the
16   reasoning behind Defendants’ withdrawal from programmatic environmental impact
17   statements and the logic surrounding other environmental decisions affecting the area in
18   question. See Docs. 49 at 3-29; 54-3 at 2-6; 56 at 5-9; 62-1 at 2-8. At the summary
19   judgment stage, Plaintiffs’ NEPA and ESA claims remain.
20                                  PROCEDURAL HISTORY
21           On July 24, 2020, Plaintiffs filed their Motion for Summary Judgment (Doc. 63),
22   Statement of Undisputed Material Facts (Doc. 65) and amended Memorandum in Support
23   of Motion for Summary Judgment (Doc. 66). On September 18, 2020, Defendants filed
24   their Cross-Motion for Summary Judgment (Doc. 69), Combined Opposition to Plaintiffs’
25   Motion for Summary Judgment and Memorandum in Support of Cross-Motion for
26
     3
       In 2003, Congress created Customs and Border Protection by combining elements of the
27   former INS and United States Customs Service. Congress made Customs and Border
     Protection a component agency of DHS. (Doc. 71, ¶ 2 at 4)
28   4
       The Court substitutes Plaintiffs’ use of the term “southern border enforcement program”
     with the activity it attempts to label.

                                                 -3-
      Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 4 of 23



 1   Summary Judgment (Doc. 70), Statement of Undisputed Material Facts (Doc. 71), and
 2   Response to Plaintiffs’ Statement of Facts (Doc. 72). On October 30, 2020, Plaintiffs filed
 3   their Combined Opposition to Defendants’ Motion for Summary Judgment and Reply Brief
 4   in Support of Motion for Summary Judgment (Doc. 73), and Response to Federal
 5   Defendants’ Statement of Undisputed Material Facts (Doc. 74). On November 20, 2020,
 6   Defendants filed their Reply in Support of Cross-Motion for Summary Judgment
 7   (Doc. 75). On February 23, 2021, the Court heard oral argument on the parties’ summary
 8   judgment motions. (Doc. 77) This Order follows.
 9                                    LEGAL STANDARD
10         “The Administrative Procedure Act (“APA”) governs judicial review of agency
11   action.” The Wilderness Soc'y v. U.S. Fish & Wildlife Serv., 353 F.3d 1051, 1059 (9th Cir.
12   2003). “In a case involving review of final agency action under the APA, . . . the Court's
13   role is limited to reviewing the administrative record,” Colorado River Cutthroat Trout v.
14   Salazar, 898 F. Supp. 2d 191, 200 (D.D.C. 2012), and it “generally need not perform any
15   fact-finding,” All. for the Wild Rockies v. U.S. Forest Serv., No. 2:19-CV-00350-SMJ, 2020
16   WL 7049556, at *5 (E.D. Wash. Dec. 1, 2020). At the summary judgment stage, the court
17   need only determine whether “as a matter of law the evidence in the administrative record
18   permitted the agency to make the decision it did.” Id. (cleaned up).
19         “Agency action is valid if a reasonable basis exists for the agency's decision.”
20   Arrington v. Daniels, 516 F.3d 1106, 1112 (9th Cir. 2008) (cleaned up). “A reasonable
21   basis exists where the agency considered the relevant factors and articulated a rational
22   connection between the facts found and the choices made.” Id. (citation and quotation
23   marks omitted). “Post hoc explanations of agency action . . . cannot substitute for the
24   agency's own articulation of the basis for its decision.” Id. at 1113. “Summary judgment
25   thus serves as the mechanism for deciding, as a matter of law, whether the agency action
26   is supported by the administrative record and otherwise consistent with the APA standard
27   of review.” Colorado River, 898 F. Supp. 2d at 200 (cleaned up). “When parties file cross-
28   motions for summary judgment, the [c]ourt must consider the evidence submitted in


                                                -4-
         Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 5 of 23



 1   support of both motions before ruling on either motion.” Ctr. for Biological Diversity v.
 2   U.S. Bureau of Land Mgmt., No. CV 17-8587-GW(ASX), 2019 WL 2635587, at *8 (C.D.
 3   Cal. June 20, 2019).
 4                                           DISCUSSION
 5   I.      Standing
 6           As a preliminary matter, Defendants argue that Plaintiffs lack standing to sue in
 7   federal court. (Doc. 70 at 20-25). Plaintiffs lack standing, Defendants argue, because their
 8   past injuries are not redressable through after-the-fact environmental review and their
 9   speculative fears about future injury arising from unspecified projects do not satisfy their
10   burden to identify specific, final agency action approving a border enforcement project as
11   the source of those fears. Id. at 10. Plaintiffs argue that their declarations establish standing
12   by showing that they suffer injuries that are concrete, particularized, actual and imminent,
13   fairly traceable to the challenged action, and redressable. (Doc. 73 at 8-10) The issue for
14   the Court to determine is whether Plaintiffs’ declarations satisfy the standing requirements
15   for environmental claims that involve procedural injuries.5
16           In Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., the
17   Supreme Court outlined the standard for organizational standing. 528 U.S. 167 (2000). It
18   concluded:
19
             [T]o satisfy Article III's standing requirements, a plaintiff must show (1) it
20           has suffered an injury in fact that is (a) concrete and particularized and (b)
             actual or imminent, not conjectural or hypothetical; (2) the injury is fairly
21
             traceable to the challenged action of the defendant; and (3) it is likely, as
22           opposed to merely speculative, that the injury will be redressed by a
             favorable decision. An association has standing to bring suit on behalf of its
23           members when its members would otherwise have standing to sue in their
24           own right, the interests at stake are germane to the organization's purpose,
             and neither the claim asserted nor the relief requested requires the
25           participation of individual members in the lawsuit.
26
     5
       See WildEarth Guardians v. U.S. Dep’t of Agric., 795 F.3d 1148, 1154 (9th Cir. 2015)
27   (concluding that a claim “alleging a NEPA violation” is procedural); Nat. Res. Def. Council
     v. Jewell, 749 F.3d 776, 783 (9th Cir. 2014) (en banc) (“[A]lleged violations of Section
28   7(a)(2)’s consultation requirement constitute a procedural injury for standing purposes.”).


                                                   -5-
      Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 6 of 23



 1   Id. at 181 (quotation marks omitted). “When there are multiple plaintiffs, at least one
 2   plaintiff must have standing to seek each form of relief requested in the complaint.”
 3   Friends of Santa Clara River v. U.S. Army Corps of Eng’rs, 887 F.3d 906, 917 (9th Cir.
 4   2018) (cleaned up). “The party invoking federal jurisdiction bears the burden of
 5   establishing these elements.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561, (1992).
 6          A.     Injury in Fact
 7          “The ‘injury in fact’ requirement in environmental cases is satisfied if an individual
 8   adequately shows that she has an aesthetic or recreational interest in a particular place, or
 9   animal, or plant species and that that interest is impaired by a defendant's conduct.”
10   Ecological Rts. Found. v. Pac. Lumber Co., 230 F.3d 1141, 1147 (9th Cir. 2000). “[A]n
11   individual can establish ‘injury in fact’ by showing a connection to the area of concern
12   sufficient to make credible the contention that the person's future life will be less
13   enjoyable—that he or she really has or will suffer in his or her degree of aesthetic or
14   recreational satisfaction—if the area in question remains or becomes environmentally
15   degraded.” Id. at 1149; see also Friends of the Earth, 528 U.S. at 183 (“[E]nvironmental
16   plaintiffs adequately allege injury in fact when they aver that they use the affected area and
17   are persons for whom the aesthetic and recreational values of the area will be lessened by
18   the challenged activity.”)
19          B.     Causation and Redressability
20          “A showing of procedural injury lessens a plaintiff's burden on the last two prongs
21   of the Article III standing inquiry, causation and redress[a]bility.” Salmon Spawning &
22   Recovery All. v. Gutierrez, 545 F.3d 1220, 1226 (9th Cir. 2008). To satisfy the causation
23   and redressability prongs, “[s]uch a litigant need only demonstrate that he has a procedural
24   right that, if exercised, could protect his concrete interests and that those interests fall
25   within the zone of interests protected by the statute at issue.” Nat. Res. Def. Council v.
26   Jewell, 749 F.3d 776, 783 (9th Cir. 2014) (cleaned up).
27
28


                                                 -6-
         Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 7 of 23



 1                 1.     Plaintiffs’ Declarations Establish Standing
 2           The Center submits four declarations from of its members6 to establish standing.
 3   See Docs. 66-2; 66-5; 66-6; 66-7. In one declaration, Center member Randy Serraglio
 4   averred that: he has lived in Tucson, Arizona, since 1990; he has hiked, birded, and done
 5   photography several times in the Coronado National Memorial within the past two years;
 6   while visiting the Memorial he hopes for the opportunity to observe rare and vulnerable
 7   species including the Chiricahua leopard frog, jaguar, Gila chub, and Mexican spotted owl;
 8   knowing that he may come across them enhances his enjoyment of time in this area; he
 9   plans to revisit a number of sites in the Coronado National Forest during migration and
10   breeding season in the coming years; his use and enjoyment of the borderlands has been
11   degraded in recent years by the effects of the increased amount of border enforcement
12   activities at the border; where he expects to see vast, pristine vistas of deserts, grasslands,
13   forests, and mountains, they are instead broken up by 18-and-30-foot high border walls,
14   extremely tall surveillance towers, equipment yards, badly constructed and eroding roads,
15   and other ugly scars on the landscape; and, the Border Patrol has recently announced the
16   start of new construction in the Memorial itself, which will wall off and eliminate one of
17   the few remaining jaguar corridors that cross the border and destroy the scenic solitude of
18   the southern terminus of the Arizona National Scenic Trail. (Doc. 66-6 at 2, 4-7)
19           Congressman Grijalva’s declaration was also submitted to the Court. See Doc. 66-
20   3. The Congressman averred that: he currently resides in Tucson, Arizona; he is injured
21   when federal agencies fail to comply with federal environmental laws that are necessary to
22   protect his property, health, and the environment; border security activities, which include
23   physical barriers, increased border agents, road construction not associated with border
24   wall construction, helicopter flights, lighting, and other actions have resulted in significant
25   changes in the border region; he has been harmed by agencies’ failures to comply with
26   NEPA and other federal laws; border activities stand to cause imminent harm to his interest
27
     6
28     The Center submits six declarations in total; however, only four declarations indicate
     that the declarants are Center members.

                                                  -7-
      Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 8 of 23



 1   in seeing intact desert ecosystems, listening for birds, and observing wildlife along the
 2   southern border; in January 2020, he visited Organ Pipe Cactus National Monument and
 3   witnessed a current construction area; in February 2020, the Department conducted
 4   blasting on the site resulting in the potential destruction of bone fragments dating back to
 5   the 1600’s; he also visited Quitobaquito Springs where certain areas were cut down
 6   exposing and destroying ancient artifacts; he noticed groundwater extraction at various
 7   areas within the Organ Pipe National Park; and he plans on re-visiting Organ Pipe Cactus
 8   National Monument along with other border areas, as soon as this Fall. Id. at 2-10.
 9          These declarations demonstrate that Plaintiffs use specific affected areas of southern
10   borderlands where Defendants have been permitted to conduct operations, these are areas
11   to which Plaintiffs intend to return, and Plaintiffs’ aesthetic and recreational interests in the
12   affected areas will be diminished by unchecked border-enforcement activity or agency
13   failure to conduct supplemental programmatic environmental analysis. In addition to
14   demonstrating Plaintiffs’ injuries in fact, the declarations also establish that compliance
15   with NEPA and the ESA could protect Plaintiffs’ aesthetic and recreational interests in
16   specific borderland areas.
17          Defendants’ proposed standing requirement is too restrictive for the claims at hand.
18   See Doc. 70 at 20-25. It is true that a “deprivation of a procedural right without some
19   concrete interest that is affected by the deprivation—a procedural right in vacuo—is
20   insufficient to create Article III standing.” (Doc. 70 at 21) However, Defendants ignore
21   the fact that Plaintiffs have identified, in great detail, aesthetic and recreational interests
22   that could be affected by their failure to comply with NEPA and the ESA. Similar
23   arguments attacking an organization’s ability to bring environmental claims have been
24   addressed and dismissed by the United States Court of Appeals for the Ninth Circuit. See
25   Cottonwood Env't L. Ctr. v. U.S. Forest Serv., 789 F.3d 1075, 1079-80 (9th Cir. 2015)
26   (rejecting agency’s argument that the plaintiff lacked standing because it failed to challenge
27   discrete agency action that would cause direct injury); WildEarth Guardians v. U.S. Dep't
28   of Agric., 795 F.3d 1148, 1155 (9th Cir. 2015) (finding that plaintiff environmental


                                                   -8-
      Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 9 of 23



 1   organization could challenge a failure to update a programmatic environmental impact
 2   statement through its member’s assertion of recreational and aesthetic injury to a specific
 3   impacted geographic area); Idaho Conservation League v. Mumma, 956 F.2d 1508, 1515–
 4   18 (9th Cir.1992) (holding that plaintiffs had standing to challenge a non-site-specific
 5   environmental impact statement that caused an injury in fact). Because Mr. Serraglio and
 6   Congressman Grijalva would have standing to bring the NEPA and ESA claims on their
 7   own, and the Center also satisfies the other associational standing requirements, the Center
 8   and Congressman Grijalva have standing to proceed to the merits of their claims.
 9   II.    NEPA Violation
10          Plaintiffs argue that Defendants violated NEPA by failing to issue a supplemental
11   environmental impact statement despite the presence of factors requiring supplementation.
12   (Doc. 66 at 25-39). Plaintiffs also contend that Defendants violated NEPA by failing to
13   take a “hard look” at the environmental consequences before withdrawing from the 1994
14   and 2001 programmatic environmental impact statements in their entirety. Id. at 40-46.
15   Defendants argue that their decision to withdraw from programmatic environmental impact
16   statements is unreviewable and that there is no ongoing major federal action which requires
17   programmatic environmental supplementation. (Doc. 70 at 25-37)
18          After thorough review of the Administrative Record, the Court finds that there is
19   ongoing major federal action in the form of southern-border enforcement activity, and that,
20   at the time, Defendants violated NEPA by failing to take a “hard look” before deciding to
21   conduct environmental analysis at the project-level and prior to withdrawing from
22   programmatic environmental impact statements altogether. The Administrative Record is
23   devoid of information demonstrating Defendants adequately identified and evaluated any
24   adverse environmental impacts of their proposed action before implementing their new
25   strategy. The Court addresses Defendants’ arguments in the order of impact on its decision.
26          A.     Statutory Requirements
27          NEPA has twin aims: It places an obligation on agencies to “consider every
28   significant aspect of the environmental impact of a proposed action,” and “it ensures that


                                                -9-
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 10 of 23



 1   the agency will inform the public that it has indeed considered environmental concerns in
 2   its decision[-]making process.” Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, Inc.,
 3   462 U.S. 87, 97 (1983). As part of the decision-making process, NEPA requires federal
 4   agencies to prepare an environmental impact statement for “major Federal actions
 5   significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C).
 6   The environmental impact statement must discuss “the environmental impact of the
 7   proposed action” and include alternatives to the action. Id.
 8          “The subject of postdecision supplemental environmental impact statements is not
 9   expressly addressed in NEPA.” Marsh v. Oregon Nat. Res. Council, 490 U.S. 360, 370
10   (1989). “Preparation of such statements, however, is at times necessary to satisfy the Act's
11   ‘action-forcing’ purpose.” Id. The Council on Environmental Quality (“CEQ”), which
12   issues guidance to assist federal agencies in understanding and complying with NEPA,
13   requires agencies to supplement environmental impact statements in certain circumstances.
14   Id. at 372-73. Federal agencies must prepare supplements to either draft or final
15   environmental impact statements if: “(i) [t]he agency makes substantial changes in the
16   proposed action that are relevant to environmental concerns; or (ii) [t]here are significant
17   new circumstances or information relevant to environmental concerns and bearing on the
18   proposed action or its impacts.” 40 C.F.R. § 1502.9(c) (1978); Marsh, 490 U.S. at 372.
19   “[S]upplementation is necessary only if there remains major Federal action to occur[.]”
20   Norton v. S. Utah Wilderness All., 542 U.S. 55, 73 (2004). “[I]n the context of reviewing
21   a decision not to supplement an [environmental impact statement], courts should not
22   automatically defer to the agency's express reliance on an interest in finality without
23   carefully reviewing the record and satisfying themselves that the agency has made a
24   reasoned decision based on its evaluation of the significance—or lack of significance—of
25   the new information.” Marsh, 490 U.S. at 378.
26                 1.     Ongoing Major Federal Action
27          Defendants argue that no major federal action remains which requires
28   supplementation, that there has never been a “southern border enforcement program,” and


                                                - 10 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 11 of 23



 1   that Plaintiffs fail to identify any program that continues to rely on their original
 2   environmental impact statement. (Doc. 70 at 28-37) Plaintiffs argue that Defendants
 3   continue to perform the same border-enforcement activity that was analyzed in their initial
 4   environmental impact statement and that the reorganization of border enforcement
 5   agencies does not remove the agencies’ responsibility to supplement their programmatic
 6   analysis. (Doc. 73 at 11-14) Plaintiffs also argue that the Administrative Record
 7   demonstrates Defendants’ long reliance on the initial and supplemental environmental
 8   impact statements and that the cumulative environmental impacts of agency action can only
 9   be adequately addressed through a programmatic analysis. Id. at 12-14
10          This Court has previously concluded that the requirement of an environmental
11   impact statement is fact based rather than guided by superficial program labels. See Doc.
12   40 at 3. Until recently, the CEQ defined “major federal action” to include “new and
13   continuing activities, including projects and programs entirely or partly financed, assisted,
14   conducted, regulated, or approved by federal agencies; [and] new or revised agency rules,
15   regulations, plans, policies, or procedures; and legislative proposals.” 40 C.F.R.
16   § 1508.18(a) (1978). The Supreme Court has ruled that CEQ's interpretation of NEPA is
17   entitled to substantial deference and that its regulations are binding on federal agencies.
18   Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 355-56 (1989).
19          Here, the Administrative Record demonstrates that since 1989, there has been major
20   federal action in the form of border-enforcement activity along a 50-mile-wide border
21   corridor in four states, including Arizona. A.R. at 15, 268-73. Defendants initially prepared
22   individual, site-specific environmental assessments to comply with NEPA. Id. at 20. But
23   in 1992, the agencies changed course and elected instead to prepare programmatic
24   environmental analysis, as the number of their projects increased, public resource agencies
25   realized the geographic scope of their work, and concerns about cumulative environmental
26   impacts arose. Id.
27          The 1994 environmental impact statement discussed the clearing of approximately
28   2,500 acres of wildlife habitat for joint agency activity and predicted more than 3,000


                                                - 11 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 12 of 23



 1   additional acres of wildlife habitat would be impacted by their actions over the following
 2   five years. A.R. at 4; 114. The 2001 supplemental environmental impact statement
 3   estimated that anticipated infrastructure development would affect an additional 6,900
 4   acres of wildlife habitat. Id. at 309; 361. The anticipated level of environmental impact
 5   from border-enforcement activity in 2001 to 2005 was nearly double the environmental
 6   impact of border-enforcement activity from 1989 to 2000. Id. at 310.
 7         Additionally, the Administrative Record is replete with examples of expanding
 8   federal action in the form of border-enforcement activity. For example, the June 2001
 9   supplemental environmental impact statement and its Record of Decision indicate:
10
           The National Drug Control Strategy (in addition to the INS National,
11         regional and field strategies), . . . has focused attention on the southwestern
           United States. The number of [United States Border Patrol] agents is
12
           expected to significantly increase during the next 10 years. In order to
13         accommodate these new agents, support staff, resources, and continued
           assistance from JTF-6 would be sought. Infrastructure would need to be
14         constructed or improved to ensure that these agents can effectively and
15         efficiently perform their duties. Support would also be needed in training,
           intelligence gathering, detecting and deterring illegal activities, and
16         administrative functions such as transporting evidentiary materials seized by
17         USBP during drug busts. INS must provide this support to its law
           enforcement arm (USBP) in order for the USBP to effectively implement the
18         strategy for gaining and maintaining control of the border. An integral part
19         of providing these means to effectively operate is the assistance INS receives
           from the DoD, particularly in regards to JTF-6 support missions.
20         ....
21
           The National Drug Control Strategy . . . projects up to 1,000 new USBP
22         agents should be hired over the next 10 years. Filling these new positions
23         would increase employment, income and sales within local and regional
           economies both directly and indirectly. The magnitude of these effects would
24         depend upon the size and economic condition of the community affected, the
           number of positions filled, and the number of local persons hired to fill the
25
           positions. As discussed in Chapter 1 of this [Supplemental Programmatic
26         Environmental Impact Statement], these new agents will require new and/or
           upgraded infrastructure (e.g., roads, fences, ISIS, etc.) in order to effectively
27
           perform their duties.
28         ....


                                                - 12 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 13 of 23



 1          The proposed action and preferred alternative under this FSPEIS is to
 2          implement full JTF-6 support to INS' mission to gain and maintain control of
            the southwestern U.S./Mexico border. The INS will enhance its operation,
 3          programs and staff through increases in agents' presence, facilities, and
            infrastructure during the next 5 years, as specified in the Illegal Immigration
 4
            Reform and Immigrant Responsibility Act (IIRIRA) of 1996, as amended. In
 5          order to accommodate these new initiatives it will be necessary to provide
            infrastructure support to ensure that agents will be able to effectively and
 6
            efficiently perform their duties.
 7
 8   Id. at 288, 370, 487.
 9          This activity unquestionably constitutes “new and continuing activities, including
10   projects and programs entirely or partly financed, assisted, conducted, regulated, or
11   approved by federal agencies.” See 40 C.F.R. § 1508.18(a) (1978). Accordingly, the Court
12   finds that there is ongoing major federal action in the form of border-enforcement activity
13   along the 50-mile-wide southern border corridor where Defendants operate.
14                 2.        Defendants Failed to Conduct “Hard Look”
15          Notwithstanding the fact that there is ongoing major federal action in the form of
16   border-enforcement activity, Defendants argue that they maintained NEPA compliance by
17   conducting environmental assessments at the site- and project-specific level. (Doc. 70 at
18   28-32) Plaintiffs argue that Defendants violated NEPA by failing to take a “hard look” at
19   whether significant changes to border-enforcement activity, its circumstances, and
20   information relevant to the activity’s environmental impacts, demands supplementation of
21   the 2001 programmatic environmental analysis. (Doc. 73 at 11, 15-19) Plaintiffs contend
22   that absent sufficient explanation in the Administrative Record demonstrating that
23   Defendants took a “hard look” at significant border-enforcement changes and new
24   information, Defendants have acted in an arbitrary and capricious manner. Id.
25          NEPA requires federal agencies to take a “hard look” at the potential environmental
26   consequences of a proposed action, “even after a proposal has received initial approval.”
27   Marsh, 490 U.S. at 374; N. Plains Res. Council, Inc. v. Surface Transp. Bd., 668 F.3d 1067,
28   1075 (9th Cir. 2011). “If an agency decides not to prepare an environmental impact


                                                - 13 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 14 of 23



 1   statement, it must supply a convincing statement of reasons to explain why a project’s
 2   impact[s] are insignificant.” Blue Mountains Biodiversity Project v. Blackwood, 161 F.3d
 3   1208, 1212 (9th Cir. 1998) (quotation marks and citation omitted). “The statement of
 4   reasons is crucial to determining whether the agency took a ‘hard look’ at the potential
 5   environmental impact of a project.” Id. The decision not to prepare a supplemental
 6   environmental impact statement is controlled by the “arbitrary and capricious” standard.
 7   Marsh, 490 U.S. at 376.
 8          In determining whether an agency’s decision to forego supplemental environmental
 9   analysis was arbitrary or capricious, a court “must consider whether the decision was based
10   on a consideration of the relevant factors and whether there has been a clear error of
11   judgment.” Marsh, 490 U.S. at 360. “A court will uphold a decision not to supplement an
12   environmental analysis if the decision is reasonable.” Oregon Nat. Res. Council Action v.
13   U.S. Forest Serv., 445 F. Supp. 2d 1211, 1225–26 (D. Or. 2006). “Reasonableness depends
14   on the environmental significance of the new information, the probable [accuracy] of the
15   information, the degree of care with which the agency considered the information and
16   evaluated its impact, and the degree to which the agency supported its decision not to
17   supplement with a statement of explanation or additional data.” Stop H-3 Ass'n v. Dole,
18   740 F.2d 1442, 1464 (9th Cir. 1984). “If the adverse environmental effects of the proposed
19   action are adequately identified and evaluated, the agency is not constrained by NEPA from
20   deciding that other values outweigh the environmental costs.” Robertson, 490 U.S. at 350.
21          Plaintiffs assert that Defendants violated NEPA because they failed to timely
22   prepare, or sufficiently evaluate the need for, a supplemental environmental impact
23   statement in light of substantial expansion of border-enforcement activity and the
24   designation of new or revised critical habits for threatened or endangered species that live
25   within the border-enforcement area. (Doc. 73 at 15) Plaintiffs support these assertions
26   with approximately fifty undisputed statements of fact demonstrating, for example, that
27   between “2006 to 2011, the Border Patrol nearly doubled the number of agents on patrol,
28   constructed hundreds of miles of border fences, and installed a variety of surveillance


                                                - 14 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 15 of 23



 1   equipment,” and that “[s]ince September 11, 2001, and the creation of DHS, annual
 2   appropriations [to southern-border-enforcement activity] increased . . . by an additional
 3   170 percent, to $3.8 billion in FY2015.” (Doc. 65 at ¶¶ 92, 94). Plaintiffs also highlight
 4   undisputed statements of fact which demonstrate that there was a large number of new or
 5   revised critical habitat designations for threatened or endangered species within the
 6   southern border enforcement corridor since 2001. Id. at ¶¶ 120-148.
 7          Plaintiffs’ undisputed facts, especially in light of their cumulative effect, constitute
 8   triggering events for which Defendants should have contemporaneously considered and
 9   evaluated the need for supplemental environmental analysis. See Friends of the Clearwater
10   v. Dombeck, 222 F.3d 552, 558 (9th Cir. 2000) (finding federal agency violated NEPA by
11   failing to prepare, or sufficiently consider and evaluate the need for, a supplemental
12   environmental impact statement in light of seven new sensitive species designations and
13   recognition that standards on which the original impact statement relied were inadequate);
14   In re Operation of Missouri River Sys. Litig., 516 F.3d 688, 693 (8th Cir. 2008) (cleaned
15   up) (reiterating that “[a] substantial change that requires an SEIS under 40 C.F.R. §
16   1502.9(c)(1)(l) is one that is not qualitatively within the spectrum of alternatives that were
17   discussed in a prior FEIS.”). While Defendants’ undisputed statements of fact demonstrate
18   that they performed individual, site-specific environmental assessments for some of the
19   triggering events that Plaintiffs raise, see Doc. 71 at ¶¶ 47-48, 56, it is of no consequence
20   that they elected to conduct project-level assessments instead of issuing a supplemental
21   statement if they failed to contemporaneously articulate a reasonable explanation for their
22   decision. See Nw. Env't Def. Ctr. v. Bonneville Power Admin., 477 F.3d 668, 690 (9th Cir.
23   2007) (finding federal agency acted in arbitrary and capricious manner when the agency
24   failed to cogently explain its decision, the record failed to indicate that the decision was
25   the result of a rational decision-making process, and the agency failed to consider the
26   purposes of the environmental statute which required it to make a reasoned decision.).
27
28


                                                 - 15 -
         Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 16 of 23



 1            The Administrative Record provides only limited clues and post-hoc analysis7 to
 2   justify Defendants’ decision to forego supplemental programmatic environmental analysis
 3   and instead conduct individual, site-specific environmental assessments on a project level
 4   for border-enforcement activity. For example, the June 2001 final supplemental
 5   environmental impact statement and the Department’s March 2019 withdrawal
 6   determination state:
 7
              In addition, the NEPA team felt that the scope of the original Draft SPEIS
 8            was so broad (covering independent activities of two Federal agencies), that
              the document caused confusion among the general public. Consequently, the
 9
              NEPA team decided to refocus the scope of the SPEIS to address just the
10            support provided by JTF-6 to INS and the ISIS program within the 50-mile
              corridor and to resubmit the revised Draft SPEIS to the public for review.
11
12   A.R. at 389.
13            U.S. Customs and Border Protection (CBP), a component of the Department
14            of Homeland Security (DHS) and Joint Task Force-North (JTF-N), a Joint
              Command of the Department of Defense (DoD), have evaluated their
15            compliance with the National Environmental Policy Act (NEPA) for
16            activities now being undertaken by and in support of federal law enforcement
              agencies in the four states bordering Mexico. Actions currently taken by
17            either CBP or JTF-N comply with NEPA through individual project analyses.
18            CBP and JTF-N NEPA compliance does not rely on the Records of Decision
              and the supporting joint Programmatic Environmental Impact Statement
19            (PEIS) of 1994 or the Supplemental Programmatic EIS (SPEIS) of 2001,
20            documents created by predecessor entities that no longer exist.
              Supplementing the documents is of no current value and would be an unwise
21            use of resources.
22
     A.R. at 8832.
23
24
     7
       See Sierra Club v. Bosworth, 510 F.3d 1016, 1026 (9th Cir. 2007) (cleaned up) (“Post-
25   hoc examination of data to support a pre-determined conclusion is not permissible because
     this would frustrate the fundamental purpose of NEPA, which is to ensure that federal
26   agencies take a ‘hard look’ at the environmental consequences of their actions, early
     enough so that it can serve as an important contribution to the decision making process.”);
27   Sw. Ctr. for Biological Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1450 (9th Cir.1996)
     (“[P]ost-decision information . . . may not be advanced as a new rationalization either for
28   sustaining or attacking an agency's decision.”).


                                                 - 16 -
      Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 17 of 23



 1          The Court finds this limited justification—among thousands of pages of
 2   environmental data and administrative records—fails to demonstrate that Defendants took
 3   a “hard look” and made a reasoned decision to forego, and ultimately withdraw from,
 4   supplemental programmatic environmental impact statements despite the presence of
 5   significant triggering events since the statement was last supplemented in 2001. The
 6   Administrative Record fails to demonstrate that Defendants identified and evaluated the
 7   environmental consequences of their decision(s) to switch from conducting site-specific
 8   assessments to issuing programmatic impact statements to going back to conducting site-
 9   specific assessments in relation to border-enforcement activity. Accordingly, the Court
10   finds the decisions in question were arbitrary and capricious and grants Plaintiffs’ summary
11   judgment motion on the issue.
12   III.   ESA Violation
13          In a related claim, Plaintiffs argue that despite the presence of newly listed species
14   and revised critical habitat designations since 2001, Defendants have failed to initiate and
15   complete consultation with the FWS to ensure continuing border-enforcement activity does
16   not jeopardize the existence of the species or adversely affect their designated critical
17   habitats. (Doc. 66 at 47) Perplexingly, Plaintiffs assert that Defendants have a duty to
18   conduct Section 7 ESA consultation on the NEPA supplementation that they seek to
19   compel in this case. (Doc. 73, n.4 at 15) Defendants argue that Plaintiffs lack standing to
20   bring their claim; Defendants cannot be in violation of the ESA in connection with a future
21   NEPA analysis; Plaintiffs have failed to provide a valid 60-day notice of intent to sue, and;
22   a court-ordered NEPA analysis would not require ESA consultation. (Doc. 75 at 15-22)
23          Assuming arguendo that Plaintiffs have standing to sue for a prospective Section 7
24   violation and that their April 2017 notice sufficiently informed Defendants of the claim at
25   hand, the Court finds that Plaintiffs fail to sufficiently demonstrate that the ESA mandates
26   programmatic FWS consultation and that a hypothetical NEPA supplementation would
27   trigger such a requirement.
28


                                                - 17 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 18 of 23



 1          A.     Statutory Requirements
 2          In National Ass’n of Home Builders v. Defenders of Wildlife, the Supreme Court
 3   summarized the background and scope of the ESA. 551 U.S. 644 (2007). It observed:
 4
            The Endangered Species Act of 1973 . . . is intended to protect and conserve
 5          endangered and threatened species and their habitats. Section 4 of the ESA
            directs the Secretaries of Commerce and the Interior to list threatened and
 6
            endangered species and to designate their critical habitats. The Fish and
 7          Wildlife Service (FWS) administers the ESA with respect to species under
            the jurisdiction of the Secretary of the Interior, while the National Marine
 8          Fisheries Service (NMFS) administers the ESA with respect to species under
 9          the jurisdiction of the Secretary of Commerce.
10          Section 7 of the ESA prescribes the steps that federal agencies must take to
11          ensure that their actions do not jeopardize endangered wildlife and flora.
            Section 7(a)(2) provides that [e]ach Federal agency shall, in consultation
12          with and with the assistance of the Secretary [of Commerce or the Interior],
13          insure that any action authorized, funded, or carried out by such agency . . .
            is not likely to jeopardize the continued existence of any endangered species
14          or threatened species.
15
     Id. at 651–52 (citations and quotation marks omitted). ESA implementing regulations
16
     broadly define “agency action” to constitute “all activities or programs of any kind
17
     authorized, funded, or carried out, in whole or in part, by Federal agencies in the United
18
     States” including, but not limited to, “actions directly or indirectly causing modifications
19
     to the land, water, or air.” 50 C.F.R. § 402.02(d); Karuk Tribe of California v. U.S. Forest
20
     Serv., 681 F.3d 1006, 1020-21 (9th Cir. 2012).
21
                   1.     Programmatic Consultation Not Required
22
            Plaintiffs cite a number of cases to support their contention that Section 7 ESA
23
     consultation—on a programmatic basis—is required for Defendants’ ongoing border-
24
     enforcement activity. See Docs. 66 at 46-47; 73 at 21-22. However, neither the statute
25
     itself nor the case law surrounding the ESA mandate such broad consultation, where
26
     individual, site-specific consultation sufficiently analyzes the environmental impact of
27
     proposed agency action. The cases Plaintiffs cite are based upon fact scenarios that are
28


                                                - 18 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 19 of 23



 1   vastly dissimilar to the facts at hand. See N. Plains Res. Council v. U.S. Army Corps of
 2   Eng’rs, 454 F. Supp. 3d 985, 987-89 (D. Mont. 2020) (addressing agency’s decision to
 3   reissue nationwide permit without first consulting with the Services); Env’t Def. Ctr. v.
 4   Bureau of Ocean Energy Mgmt., No. CV 16-8418 PSG, 2018 WL 5919096, at *1 (C.D.
 5   Cal. Nov. 9, 2018) (addressing allegation that agencies violated ESA by failing to consult
 6   with the Services about the effects of off-shore fracking on wildlife before issuing a
 7   programmatic environmental assessment); Cottonwood Env’t Law Ctr. v. U.S. Forest Serv.,
 8   789 F.3d 1075, 1077-80 (9th Cir. 2015) (addressing allegation that agency violated ESA
 9   by failing to reinitiate consultation with FWS after FWS revised its critical habit
10   designation for Canada lynx); Greenpeace v. Nat’l Marine Fisheries Serv., 55 F. Supp. 2d
11   1248, 1253-58 (W.D. Wash. 1999) (addressing allegation that agency’s no-jeopardy
12   conclusion concerning mackerel fishery in biological opinion was arbitrary and
13   capricious).
14          Here, the facts demonstrated by the Administrative Record fail to involve the
15   reissuance of nationwide permits, the optional requirement to consult with the Services
16   before issuing initial environmental assessments, a failure to reinitiate consultation after a
17   determination that critical habitat information was improperly formulated, or any claims
18   that challenge an agency’s conclusion based on questionable information contained in
19   biological opinions. Plaintiffs propose that Defendants violated the ESA because they
20   failed to initiate consultation with the FWS in conjunction with a supplemental
21   programmatic environmental analysis that this Court declines to order. See infra pp. 20-
22   22. Section 7(a)(2) of the ESA “commands each federal agency to insure that any action
23   authorized, funded, or carried out by the agency is not likely to jeopardize the continued
24   existence of any endangered species . . . or result in the destruction or adverse modification
25   of habitat of such species.” Defs. of Wildlife v. Zinke, 856 F.3d 1248, 1252 (9th Cir. 2017)
26   (emphasis added) (quotation marks and citation omitted). Such non-existent NEPA
27   supplementation fails to constitute agency action even under the broadest interpretation of
28   the term.


                                                 - 19 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 20 of 23



 1          Moreover, the Administrative Record indicates that in 2001, Defendants did comply
 2   with Section 7 ESA requirements by issuing biological assessments on site-specific
 3   operations and that they made a commitment to coordinate with the FWS to address
 4   potential impacts to threatened or endangered species during the preplanning stages of, or
 5   prior to undertaking, site-specific activities. A.R. at 366-67. The Administrative Record
 6   also indicates that Defendants addressed a significant number of the newly designated or
 7   revised critical habitat designations that Plaintiffs now challenge on a project-specific
 8   basis. See e.g., A.R. at 618 (Mexican Spotted Owl); 1150-51 (Jaguar); 2295 (Southwestern
 9   Willow Flycatcher); 3064 (Gila Chub); 3284 (Chiricahua Leopard Frog); 6545 (Arroyo
10   Toad). The Court credits Defendants’ uncontested statement of fact that explains why the
11   Administrative Record fails to contain documentation for each instance of newly
12   designated critical habitat that Plaintiffs raise. See Doc. 71, ¶ 55 at 20. Accordingly, the
13   Court finds that Defendants have not violated Section 7(a)(2) of the ESA by failing to
14   consult with the FWS regarding prospective NEPA supplementation and grants
15   Defendants’ cross-motion for summary judgment on the issue.
16   IV.    Remedy
17          To remedy a procedural NEPA violation, Plaintiffs request that the Court grant their
18   motion, vacate the determination to withdraw from programmatic environmental analysis
19   and remand the matter back to Defendants with instructions to supplement their
20   programmatic environmental impact statement by a date certain. (Doc. 73 at 25)
21   Defendants request that the Court deny Plaintiffs’ motion, grant their cross-motion for
22   summary judgment, and dismiss Plaintiffs’ complaint with prejudice. (Docs. 70 at 46; 75
23   at 23) The issue for the Court to determine is whether injunctive relief is the appropriate
24   remedy for Defendants’ NEPA violation.
25          In Monsanto Co. v. Geertson Seed Farms, the Supreme Court outlined the
26   appropriate standard for injunctive relief for a NEPA violation. 561 U.S. 139 (2010).
27   It instructed:
28


                                                - 20 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 21 of 23



 1          [A] plaintiff seeking a permanent injunction must satisfy a four-factor test
 2          before a court may grant such relief. A plaintiff must demonstrate: (1) that it
            has suffered an irreparable injury; (2) that remedies available at law, such as
 3          monetary damages, are inadequate to compensate for that injury; 3) that,
            considering the balance of hardships between the plaintiff and defendant, a
 4
            remedy in equity is warranted; and (4) that the public interest would not be
 5          disserved by a permanent injunction. The traditional four-factor test applies
            when a plaintiff seeks a permanent injunction to remedy a NEPA violation.
 6
 7   Id. at 156-57 (quotation marks and citations omitted). The court also advised that “[a]n
 8   injunction should issue only if the traditional four-factor test is satisfied[,]” id. at 157, and
 9   that injunctive relief “is a drastic and extraordinary remedy, which should not be granted
10   as a matter of course[,]” id. at 165.
11          In addition to the Supreme Court’s guidance, the Ninth Circuit has determined that
12   “if extra-record evidence shows that an agency has rectified a NEPA violation after the
13   onset of legal proceedings, that evidence is relevant to the question of whether relief should
14   be granted.” Friends of the Clearwater, 222 F.3d at 560; see also Warm Springs Dam Task
15   Force v. Gribble, 621 F.2d 1017, 1025-26 (9th Cir. 1980) (finding that while agency’s
16   actions did not comport with NEPA, the deficiency had been cured by an extensive post-
17   trial study which reaffirmed the foundation of a prior supplemental impact statement). The
18   court has also concluded that “[e]ven when a district court finds that a violation of [NEPA]
19   has occurred, in unusual circumstances an injunction may be withheld, or . . . limited in
20   scope,” California ex rel. Lockyer v. U.S. Dep't of Agric., 575 F.3d 999, 1020 (9th Cir.
21   2009), and “[i]n determining the scope of an injunction, a district court has broad latitude,
22   and it must balance the equities between the parties and give due regard to the public
23   interest,” Geertson Seed Farms v. Johanns, 570 F.3d 1130, 1136 (9th Cir. 2009).
24          Curiously, Plaintiffs have waited over fifteen years to bring claims that address
25   procedural NEPA violations, which primarily occurred in 2001 and in the immediate years
26   thereafter. With the exception of Defendants’ decision to withdraw from programmatic
27   environmental analysis in 2019, Plaintiffs complain of agency non-activity that has failed
28   to result in any demonstrated adverse environmental consequences due, in part, to the fact


                                                  - 21 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 22 of 23



 1   that Defendants complied with NEPA requirements through individual, project-specific
 2   environmental assessments. See e.g., A.R. at 3730-4101, 4127-4531, 5265-5354, 6348-
 3   6433, and 14780-14971. As a result of this litigation, Defendants have also thoroughly
 4   evaluated and explained the “hard look” criteria that the Court determined was absent from
 5   the Administrative Record when the agencies made their decisions years ago. See Hass
 6   Declarations, Docs. 49 at 3-29; 54-3 at 3-6; and 62-1 at 6-8. Defendants’ recent activity
 7   has mitigated any prospective harm that Plaintiffs seek to remedy, and the Administrative
 8   Record fails to indicate detrimental environmental consequences as a result of Defendants’
 9   NEPA violations.
10          In many ways, the claims at hand were best suited for litigation and injunctive relief
11   more than a decade ago. To grant Plaintiffs’ request for an injunction at this point would
12   be duplicative, counter-intuitive, and a misallocation of agency resources. The interests of
13   the public would not be served by updating environmental impact statements which have
14   since been withdrawn and that no longer serve as guideposts for future agency activity.
15   While Defendants’ failure to contemporaneously document justification for their internal
16   decisions constitute NEPA violations, such failure, in this case, does not necessitate
17   injunctive relief. Accordingly, Plaintiffs’ request for injunctive relief is denied, and this
18   case is closed.
19
20
21
22
23
24
25
26
27
28


                                                - 22 -
     Case 4:17-cv-00163-CKJ Document 78 Filed 08/23/21 Page 23 of 23



 1        IT IS ORDERED:
 2        1. Plaintiffs’ Motion for Summary Judgment (Doc. 63) is GRANTED IN PART
 3        AND DENIED IN PART. The Court GRANTS Plaintiffs’ Motion for Summary
 4        Judgment on their NEPA claim, and DENIES Plaintiffs’ Motion for Summary
 5        Judgment on their ESA claim.
 6        2. Defendants’ Cross-Motion for Summary Judgment (Doc. 69) is GRANTED IN
 7        PART AND DENIED IN PART. The Court GRANTS Defendants’ Cross-Motion
 8        for Summary Judgment on their ESA claim, and DENIES Defendants’ Cross-
 9        Motion for Summary Judgment on their NEPA claim.
10        3. Plaintiffs’ request for injunctive relief is DENIED.
11        4. The Clerk of Court is instructed to change the name of Defendant Secretary of
12        Homeland Security to Alejandro Mayorkas on the case caption, issue judgment
13        in accord with the aforementioned instructions, and close this case.
14
15        Dated this 20th day of August, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 23 -
